                                           Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 1 of 20




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       KENT HASSELL,
                                                                                         Case No. 20-cv-04062-PJH
                                   8                     Plaintiff,

                                   9               v.                                    ORDER GRANTING MOTION TO
                                                                                         DISMISS
                                  10       UBER TECHNOLOGIES, INC.,
                                  11                     Defendant.
                                                                                         Re: Dkt. No. 21
                                  12
Northern District of California
 United States District Court




                                  13             Before the court is defendant Uber Eats’ (“defendant”) motion to dismiss and strike
                                  14   class allegations (Dkt. 21). Having read the parties’ papers and carefully considered their
                                  15   arguments and the relevant legal authority, and good cause appearing, the court hereby
                                  16   GRANTS defendant’s motion to dismiss and DENIES as moot its alternative request to
                                  17   strike.
                                  18                                           BACKGROUND
                                  19             Defendant, a division of Uber Technologies, Inc., provides food delivery services
                                  20   through its “Uber Eats” mobile phone application. Dkt. 1 (Compl.) ¶¶ 2, 12. Plaintiff Kent
                                  21   Hassell (“plaintiff”) has worked as an Uber Eats driver since January 2020. Id. ¶ 6. He
                                  22   seeks to certify a class comprising “all UberEats drivers who have worked in California.”
                                  23   Id. ¶ 36. At core, plaintiff alleges that, since the California Supreme Court’s decision in
                                  24   Dynamex Operations West v. Superior Court, 4 Cal. 5th 903 (2018) and the California
                                  25   state legislature’s passage of Assembly Bill 5 (“A.B. 5”), previously codified at California
                                  26   Labor Code § 2750.3,1 defendant has misclassified him and putative class members as
                                  27
                                       1The court notes that California Labor Code § 2750.3 was repealed effective September
                                  28
                                       3, 2020. Cal. Lab. Code § 2750.3.
                                          Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 2 of 20




                                   1   “independent contractors” rather than employees. Based on that misclassification,
                                   2   plaintiff alleges claims for the following:
                                   3          •      Violation of California Labor Code § 2802 and Wage Order 9-2001
                                   4                 premised on defendant’s failure to reimburse drivers “for expenses they
                                   5                 paid,” including “gas, insurance, car maintenance, and phone and data
                                   6                 charges.” Id. ¶¶ 49-50.
                                   7          •      Violation of §§ 1197, 1194, 1182.12, 1194.2, 1197.1, 1199, as well as
                                   8                 Wage Order 9-2001 premised on defendant’s failure “to ensure its delivery
                                   9                 drivers receive minimum wage for all hours worked.” Id. ¶¶ 51-52.
                                  10          •      Violation of §§ 1194, 1198, 510, and 554, as well as Wage Order 9-2001
                                  11                 premised on defendant’s failure “to pay its employees the appropriate
                                  12                 overtime premium for overtime hours worked as required by California law.”
Northern District of California
 United States District Court




                                  13                 Id. ¶¶ 53-54.
                                  14          •      Violation of § 226(a) and Wage Order 9-2001 premised on defendant’s
                                  15                 failure to provide accurate wage statements. Id. ¶¶ 55-56.
                                  16          •      Violation of California Business & Professions Code § 17200, et. seq.,
                                  17                 premised on defendant’s willful misclassification of its drivers’ employment
                                  18                 statuses, as well as other unspecified “other conduct.” Id. ¶¶ 57-60.
                                  19          •      Declaratory judgment under Title 28 U.S.C. §§ 2201-02 “declaring that, as a
                                  20                 result of its misclassification,” defendant “violated the California Labor Code
                                  21                 and Wage Orders” and declaring that it “must comply with the Labor Code
                                  22                 and Wage Orders.” Id. ¶¶ 45-48.
                                  23          On August 4, 2020, defendant filed the instant motion. Dkt. 21. In it, defendant
                                  24   makes two alternative requests. Id. at 2. Primarily, defendant asks that the court dismiss
                                  25   this action for failure to state a claim. Id. Alternatively, defendant asks that the court
                                  26   strike the complaint’s class allegations. Id. Defendant asserts that those allegations are
                                  27   futile because the “vast majority” of persons who fall within the class definition are bound
                                  28   to arbitrate their claims on an individual basis. Dkt. 21-1 ¶ 4.
                                                                                      2
                                            Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 3 of 20




                                   1                                            DISCUSSION
                                   2   A.      Legal Standard

                                   3           A motion to dismiss under Rule 12(b)(6) tests for the legal sufficiency of the claims
                                   4   alleged in the complaint. Ileto v. Glock, 349 F.3d 1191, 1199-1200 (9th Cir. 2003). Rule 8
                                   5   requires that a complaint include a “short and plain statement of the claim showing that
                                   6   the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Under Rule 12(b)(6), dismissal “is
                                   7   proper when the complaint either (1) lacks a cognizable legal theory or (2) fails to allege
                                   8   sufficient facts to support a cognizable legal theory.” Somers v. Apple, Inc., 729 F.3d 953,
                                   9   959 (9th Cir. 2013). While the court is to accept as true all the factual allegations in the
                                  10   complaint, legally conclusory statements, not supported by actual factual allegations,
                                  11   need not be accepted. Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009). The complaint
                                  12   must proffer sufficient facts to state a claim for relief that is plausible on its face. Bell
Northern District of California
 United States District Court




                                  13   Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 558-59 (2007).
                                  14           As a general matter, the court should limit its Rule 12(b)(6) analysis to the
                                  15   contents of the complaint, although it may consider documents “whose contents are
                                  16   alleged in a complaint and whose authenticity no party questions, but which are not
                                  17   physically attached to the plaintiff's pleading.” Knievel v. ESPN, 393 F.3d 1068, 1076 (9th
                                  18   Cir. 2005); Sanders v. Brown, 504 F.3d 903, 910 (9th Cir. 2007) (“[A] court can consider
                                  19   a document on which the complaint relies if the document is central to the plaintiff's claim,
                                  20   and no party questions the authenticity of the document”). The court may also consider
                                  21   matters that are properly the subject of judicial notice, Lee v. City of L.A., 250 F.3d 668,
                                  22   688–89 (9th Cir. 2001), exhibits attached to the complaint, Hal Roach Studios, Inc. v.
                                  23   Richard Feiner & Co., Inc., 896 F.2d 1542, 1555 n.19 (9th Cir. 1989), and documents
                                  24   referenced extensively in the complaint and documents that form the basis of the
                                  25   plaintiff's claims, No. 84 Emp'r-Teamster Jt. Counsel Pension Tr. Fund v. Am. W. Holding
                                  26   Corp., 320 F.3d 920, 925 n.2 (9th Cir. 2003).
                                  27   B.      Motion to Dismiss

                                  28           As indicated above, defendant argues that plaintiff fails to proffer sufficient facts in
                                                                                       3
                                          Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 4 of 20




                                   1   support of his claims. Dkt. 21 at 14-28. It is important to note that, when challenging
                                   2   plaintiff’s claims, defendant does not argue that plaintiff does not qualify as an employee
                                   3   within the meaning of Dynamex or California Labor Code § 2750.3. Dkt. 21 at 11 (“Uber
                                   4   disputes that it misclassified Hassell and other similarly situated individuals as
                                   5   independent contractors. But setting aside Hassell’s contention that delivery people
                                   6   should instead be classified as employees, Hassell’s Complaint nonetheless fails to
                                   7   allege sufficient factual allegations to state a plausible claim for relief as to any of the
                                   8   Complaint’s six counts.”). Given that omission, the court will assume, for purposes of this
                                   9   motion, that plaintiff qualifies as an employee.
                                  10          1.     Plaintiff Fails to State a Claim for Failure to Reimburse Expenses

                                  11          In relevant part, California Labor Code § 2802 requires an employer to “indemnify
                                  12   his or her employee for all necessary expenditures or losses incurred by the employee in
Northern District of California
 United States District Court




                                  13   direct consequence of the discharge of his or her duties . . .” Cal. Lab. Code § 2802(a).
                                  14          To substantiate his claim for failure to reimburse, plaintiff generally alleges that:
                                  15                 [defendant] does not reimburse delivery drivers for any
                                                     expenses they incur while working for Uber Eats, including, but
                                  16                 not limited to, the cost of maintaining their vehicles, gas,
                                                     insurance, and phone and data expenses for running the Uber
                                  17                 Eats Application. Delivery drivers incur these costs as a
                                                     necessary expenditure to work for Uber Eats, which California
                                  18                 law requires employers to reimburse. Compl. ¶ 27.
                                  19          This claim fails for two reasons. First, plaintiff fails to allege that he, in particular,
                                  20   incurred any expense when making deliveries or that defendant failed to reimburse him
                                  21   for any such expenses. Absent such allegations, plaintiff cannot show that he suffered
                                  22   an injury-in-fact that would permit him standing to pursue the subject claim.
                                  23          The court understands plaintiff’s argument in his opposition that “it goes without
                                  24   saying that [plaintiff], himself, incurred these expenses.” Dkt. 22 at 13 n.2. But plaintiff’s
                                  25   argument is just that—argument. It does not substitute for the verified facts he is
                                  26   required to allege to state a cognizable claim.
                                  27          Second, plaintiff fails to allege that the expenses he incurred were necessary to or
                                  28   in consequence of his job duties. Aside from reciting the categories of expenses that
                                                                                       4
                                          Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 5 of 20




                                   1   class members generally incur when driving for defendant, his complaint lacks any details
                                   2   about the nature or amount of expenses he incurred when completing the deliveries for
                                   3   defendant. Indeed, as defendant also points out, plaintiff fails to even allege whether he
                                   4   used an automobile or some other vehicle (e.g., a bicycle) to make deliveries.
                                   5          While plaintiff attempts to dismiss these deficiencies as factual matters that may
                                   6   be reasonably inferred from the complaint, the court disagrees. The above-referenced
                                   7   details are important to assess whether the subject expenses are reimbursable as
                                   8   necessary to and in consequence of his job duties. For example, plaintiff alleges that
                                   9   drivers incur expenses for “maintaining their vehicles,” “insurance,” and “phone and data
                                  10   expenses for running the Uber Eats Application.” Compl. ¶ 27. These allegations do not
                                  11   provide any basis to infer that, independent of their use of the Uber Eats App, drivers
                                  12   would not maintain their vehicle, pay for insurance, or purchase a smart phone with a
Northern District of California
 United States District Court




                                  13   data plan.
                                  14          Absent allegations establishing that the subject expenses are legally reimbursable,
                                  15   this claim does not cross the line from the possible to the plausible. In re Century
                                  16   Aluminum Co. Sec. Litig., 729 F.3d 1104, 1108 (9th Cir. 2013) (“When faced with two
                                  17   possible explanations, only one of which can be true and only one of which results in
                                  18   liability, plaintiffs cannot offer allegations that are ‘merely consistent with’ their favored
                                  19   explanation but are also consistent with the alternative explanation.... Something more is
                                  20   needed, such as facts tending to exclude the possibility that the alternative explanation is
                                  21   true . . . in order to render plaintiffs' allegations plausible within the meaning of Iqbal and
                                  22   Twombly.”). Accordingly, the court dismisses the claim for failure to reimburse expenses.
                                  23          2.     Plaintiff Fails to State a Claim for Failure to Pay Overtime or Minimum

                                  24                 Wage

                                  25          In relevant part, California Labor Code § 1194 provides the following:
                                  26                 Notwithstanding any agreement to work for a lesser wage, any
                                                     employee receiving less than the legal minimum wage or the
                                  27                 legal overtime compensation applicable to the employee is
                                                     entitled to recover in a civil action the unpaid balance of the full
                                  28                 amount of this minimum wage or overtime compensation,
                                                                                       5
                                          Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 6 of 20



                                                     including interest thereon, reasonable attorney's fees, and
                                   1                 costs of suit. Cal. Lab. Code § 1194(a).
                                   2          The parties cite numerous magistrate judge and district court decisions in support
                                   3   of their position on whether the complaint proffers enough detail to state a claim for
                                   4   failure to pay minimum wage or overtime. Compare Dkt. 21 at 20-22 with Dkt. 22 at 15-
                                   5   18. The only binding authority cited on this issue—which both parties say support their
                                   6   position—is Landers v. Quality Communications, Inc., 771 F.3d 638 (9th Cir. 2014), as
                                   7   amended (Jan. 26, 2015). The court finds Landers instructive.
                                   8          In Landers, the Ninth Circuit considered whether the district court properly
                                   9   dismissed plaintiff’s minimum wage and overtime claims (brought under the Fair Labor
                                  10   Standards Act (“FLSA”)) for failure to allege sufficient facts. 771 F.3d at 639. The panel
                                  11   in Landers described plaintiff’s complaint as alleging, in relevant part, the following facts:
                                  12
Northern District of California




                                                     (1) plaintiff was employed by defendant;
 United States District Court




                                                     (2) his employment was subject to FLSA’s minimum wage and
                                  13                 overtime conditions;
                                                     (3) he was not paid at the minimum wage; and
                                  14                 (4) he was subjected to a “piecework no overtime” wage
                                                     system, in which he worked over forty hours per week without
                                  15                 overtime compensation. Id. at 640, 645-46
                                  16          Before assessing the viability of these allegations, the Landers panel set forth a
                                  17   detailed statement and explanation of the import of the Twombly/Iqbal plausibility
                                  18   requirement to actions brought under FLSA. Id. at 641-45. After surveying the decisions
                                  19   of other circuit courts determining the degree of detail necessary to state these claims
                                  20   under FLSA, the Landers panel boiled down such requirements to the following rules:
                                  21      •   To state a claim for overtime, a plaintiff must allege that he or she worked more
                                  22          than 40 hours in a given workweek without being compensated for the overtime
                                  23          hours worked during that workweek. Id. at 644-45.
                                  24      •   To state a claim for overtime, a plaintiff may allege an estimate of the length of her
                                  25          average workweek during the applicable period, the average rate at which she
                                  26          was paid, the amount of overtime wages she believes she is owed, or any other
                                  27          facts that will permit the court to find plausibility. Id. at 645.
                                  28      •   To state a claim for overtime, a plaintiff is not required to estimate the total
                                                                                       6
                                          Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 7 of 20




                                   1          number of overtime hours at issue. Id.
                                   2          The Landers panel then held that plaintiff failed to state a claim for failure to pay
                                   3   minimum wage or overtime. Id. Critically, it reasoned that plaintiff failed to provide “any
                                   4   detail regarding a given workweek when [he] worked in excess of forty hours and was not
                                   5   paid overtime for that given workweek and/or was not paid minimum wages.” Id. at 646.
                                   6                 a.     Claim for Failure to Pay Minimum Wage
                                   7          To substantiate his claim for failure to pay minimum wage, plaintiff alleges that,
                                   8   between May 6, 2020 and May 10, 2020, plaintiff earned $9.90 per hour “when
                                   9   accounting for all of his time spent on the Uber Eats Application.” Id. ¶ 29. That amount
                                  10   is net of his “expenses for mileage driven picking up and delivering food items and
                                  11   between deliveries.” Id. This five-day span is the only period that plaintiff identifies as
                                  12   having made less than minimum wage.
Northern District of California
 United States District Court




                                  13          This claim fails for two reasons. First, plaintiff’s alleged wage ($9.90 per hour)
                                  14   during the subject period depends on the deduction of “expenses for mileage driven.”
                                  15   Compl. ¶ 29. As decided in Section B.1. above, plaintiff failed to allege an actionable
                                  16   claim for failure to reimburse. Absent a right to reimbursement for the mileage expenses
                                  17   deducted, the court does not see any basis to permit plaintiff to count such expenses
                                  18   toward his effective wage rate.
                                  19          Second, plaintiff fails to explain why “all of his time spent on the Uber Eats
                                  20   Application” during the subject period, Compl. ¶ 29, is compensable under California law.
                                  21   Defendant pointed out this shortcoming in its opening brief, relying on prior decisions by
                                  22   Judge Gilliam and Judge Chen. Dkt. 21 at 18-19.
                                  23          In Carter v. Rasier-CA, LLC, Judge Gilliam dismissed the driver’s California law
                                  24   and FLSA claims for minimum wage because “it [was] unclear from the complaint
                                  25   whether Plaintiff's definition of ‘hours worked’ includes time spent simply logged into the
                                  26   Uber application in ‘driver mode’ or why such hours should be considered compensable
                                  27   time.” 2017 WL 4098858, at *3 (N.D. Cal. Sept. 15, 2017), aff'd, 724 F. App'x 586 (9th
                                  28   Cir. 2018). Similarly, in Yucesoy v. Uber Techs., Inc., Judge Chen twice dismissed
                                                                                     7
                                          Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 8 of 20




                                   1   plaintiffs’ failure to pay minimum wage claims brought under Massachusetts law because
                                   2   the drivers “provide[d] no information for how this hourly amount was calculated and why
                                   3   [plaintiff’s] hours logged into the Uber app should be considered compensable time.”
                                   4   2015 WL 6955140, at *3 (N.D. Cal. Nov. 10, 2015); see also Yucesoy v. Uber Techs.,
                                   5   Inc., 2016 WL 493189, at *5-6 (N.D. Cal. Feb. 9, 2016) (analyzing same claims brought in
                                   6   third-amended complaint under FLSA standard and then dismissing those claims with
                                   7   prejudice for failure to allege sufficient facts showing that defendant controlled drivers
                                   8   during waiting time between rides).
                                   9          Plaintiff attempts to distinguish Carter on the basis that he “has explained his
                                  10   ‘definition of hours worked’ and has clarified that it includes ‘time spent logged into the
                                  11   Uber application in driver mode’ and in between deliveries.” Dkt. 22 at 15 n.6. To be
                                  12   sure, plaintiff does allege that the hours drivers work “include hours driving to a
Northern District of California
 United States District Court




                                  13   restaurant to pick up food, driving to the customer to deliver food, and driving between
                                  14   deliveries while awaiting their next delivery assignment.” Compl. ¶ 28. That allegation,
                                  15   however, does not explain why, under California law, the time spent “driving between
                                  16   deliveries while awaiting the next delivery assignment” qualifies as compensable.
                                  17          Plaintiff’s opposition does not remedy this shortcoming. Tellingly, plaintiff fails to
                                  18   proffer any distinction between his minimum wage claims and those rejected by Judge
                                  19   Chen in Yucesoy. More importantly, though, he fails to proffer any authority or argument
                                  20   to support his position that the time spent waiting between deliveries is compensable
                                  21   under California law. These omissions are critical because, under California law, whether
                                  22   time purportedly worked qualifies as compensable is a question of law.
                                  23          Under California law, wage and hour claims are “governed by two complementary
                                  24   and occasionally overlapping sources of authority: the provisions of the Labor Code,
                                  25   enacted by the Legislature, and a series of 18 wage orders, adopted by the IWC
                                  26   [Industrial Wage Commission].” Mendiola v. CPS Sec. Sols., Inc., 60 Cal. 4th 833, 838
                                  27   (2015). “Wage Order 4 requires that employers ‘pay to each employee . . . not less than
                                  28   the applicable minimum wage for all hours worked in the payroll period . . . It also
                                                                                      8
                                          Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 9 of 20




                                   1   requires that employees be paid one and one-half times their regular rate of pay for ‘all
                                   2   hours worked over 40 hours in the workweek’ . . . and for “all hours worked in excess of
                                   3   eight (8) hours . . . in any workday.” Id. at 839 (quoting Cal. Code Regs. tit. 8, § 11040
                                   4   (“Wage Order 4”)) (emphasis in the original). In relevant part, Wage Order 4 defines the
                                   5   term “hours worked” as follows:
                                   6                   (K) “Hours worked” means the time during which an employee
                                                       is subject to the control of an employer, and includes all the
                                   7                   time the employee is suffered or permitted to work, whether
                                                       or not required to do so. Wage Order 4, § 2(K) (emphasis
                                   8                   added).
                                   9          The California Supreme Court has clarified that the “control of an employer” clause
                                  10   and the “suffered or permitted to work” clause establish “independent factors, each of
                                  11   which defines whether certain time spent is compensable as ‘hours worked.’” Frlekin v.
                                  12   Apple Inc., 8 Cal. 5th 1038, 1046 (2020), reh'g denied (May 13, 2020).
Northern District of California
 United States District Court




                                  13          Based on its review of the complaint, the court cannot discern which clause (if any)
                                  14   serves as the legal basis for plaintiff’s assertion that his time waiting between deliveries
                                  15   qualifies as “hours worked” within the meaning of California law. While plaintiff does refer
                                  16   to defendant’s “control” of drivers at a handful of paragraphs in his complaint, Compl. ¶¶
                                  17   16-26, those references primarily concern driver performance, vehicle standards, and
                                  18   delivery assignments. None discuss the extent of defendant’s control over drivers (or,
                                  19   more importantly, plaintiff) during the time they spend between deliveries. Regardless,
                                  20   even if plaintiff had articulated which clause serves as the legal basis for this claim, he
                                  21   still fails to proffer any authority to establish that he is entitled to relief under state law for
                                  22   his alleged waiting time between deliveries.
                                  23          Independent of the above failures, plaintiff’s definition of “hours worked” has other
                                  24   deficiencies. By its terms, that definition addresses the scope of tasks performed by
                                  25   drivers generally. Id. (“hours that drivers such as plaintiff work include . . .”) (emphasis
                                  26   added). This definition says nothing about the scope of tasks performed by plaintiff
                                  27   specifically.
                                  28          Even if the court extrapolated that general definition to plaintiff, that definition,
                                                                                        9
                                         Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 10 of 20




                                   1   through its notable use of the term “include,” is illustrative of the work performed. While it
                                   2   leaves open the possibility that plaintiff performed only these tasks when the Uber App
                                   3   was turned to the “on” position, it does not establish that those tasks were the only tasks
                                   4   that plaintiff performed during the subject time or that other acts performed during the
                                   5   subject time are compensable. Absent such showing, plaintiff cannot push this claim
                                   6   from the conceivable to the plausible. In re Century Aluminum Co. Sec. Litig., 729 F.3d
                                   7   at 1108. Given the above, the court dismisses the claim for failure to pay minimum wage.
                                   8                  b.     Claim for Failure to Pay Overtime
                                   9          To substantiate his claim for failure to pay overtime, plaintiff alleges that, between
                                  10   February 3, 2020 and February 10, 2020, he worked 44 hours and two minutes. Id. ¶ 31.
                                  11   Defendant did not pay plaintiff time-and-a-half for the four hours and two minutes that he
                                  12   worked in excess of 40 hours that week. Id. This five-day span is the only period that
Northern District of California
 United States District Court




                                  13   plaintiff identifies as having worked in excess of 40 hours without special compensation.
                                  14          This claim fails for five reasons. First, paragraph 28 does not satisfy Landers’
                                  15   minimum rule that plaintiff detail a given week that he worked over 40 hours without
                                  16   overtime compensation. The alleged period at issue, “the week of February 3, 2020 to
                                  17   February 10, 2020,” Compl. ¶ 31, ran from a Monday to a Monday. This period, which
                                  18   comprises eight days, exceeds a workweek. Thus, plaintiff’s failure to pay overtime claim
                                  19   fails under Landers alone.
                                  20          Second, the rule that a plaintiff identify a “given workweek” that he or she worked
                                  21   in excess of 40 hours without special compensation is a necessary condition to state a
                                  22   claim. It is not alone a sufficient one. Plaintiff does not attempt to allege the other sorts
                                  23   of permissible details that the panel in Landers suggested as probative for finding a
                                  24   plausible claim for relief.
                                  25          Third, similar to the deficiency in his minimum wage claim, plaintiff fails to explain
                                  26   why the “time spent between deliveries while awaiting the next delivery assignment,”
                                  27   Compl. ¶ 31, qualifies as compensable under California law. For the same reasons
                                  28   provided in Section B.2.b, plaintiff must establish that threshold legal fact to state a claim
                                                                                     10
                                         Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 11 of 20




                                   1   under California law that depends on his purported “hours worked.”
                                   2          Fourth, also similar to its counterpart in the minimum wage claim, this definition of
                                   3   hours worked addresses the scope of tasks performed by drivers generally, not plaintiff
                                   4   specifically.
                                   5          Fifth and finally, this definition still does not establish that its referenced tasks were
                                   6   the only acts that plaintiff performed during the subject time or that other acts performed
                                   7   during that time are compensable. Given the above, the court dismisses the claim for
                                   8   failure to pay overtime wages.
                                   9          3.       Plaintiff Fails to State a Claim for Failure to Provide Accurate Wage

                                  10                   Statements

                                  11          California Labor Code § 226 requires an employer to periodically provide its
                                  12   employee an accurate itemized statement in writing that details various categories of
Northern District of California
 United States District Court




                                  13   information. Cal. Lab. Code § 226(a). Such categories include: (1) gross wages earned;
                                  14   (2) total hours worked; (3) applicable deductions; (4) net wages earned; and (5) all
                                  15   applicable hourly rates in effect during the pay period. Id. To state a claim under § 226,
                                  16   a plaintiff must allege an injury that resulted from the employer’s knowing and intentional
                                  17   failure to comply with the above requirements. Id. § 226(e)(1). An employee suffers an
                                  18   injury if the employer fails to provide a wage statement. Id. § 226(e)(2)(A).
                                  19          Plaintiff alleges that defendant violated § 226(a) “by failing to provide proper
                                  20   itemized wage statements that include all of the requisite information required by
                                  21   California law, including hours worked and hourly wages and has failed to provide pay
                                  22   statements that are accessible to drivers outside of the Uber Eats Application.” Compl. ¶
                                  23   32. Based on this allegation, plaintiff invites the court to draw the following two
                                  24   inferences the “pay statements” fail to include (1) “the number of hours worked by a
                                  25   driver (because they only include the time picking up and transporting food and do not
                                  26   include other compensable time spent working)”; and (2) “the hourly wages of drivers,
                                  27   instead, simply providing pay per delivery.” Dkt. 22 at 19.
                                  28          This claim fails for four reasons. As an initial matter, plaintiff fails to dispute
                                                                                      11
                                           Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 12 of 20




                                   1   defendant’s assertion that he may maintain this claim only if the other claims are viable.
                                   2   Dkt. 21 at 22.2 As noted above, plaintiff fails to state a claim for failure to reimburse
                                   3   expenses or pay overtime or minimum wage. Given that plaintiff does not contest that
                                   4   the wage statement claim rises or falls with those other claims, it is subject to dismissal
                                   5   on this ground alone.
                                   6          Independent of the above, this claim is also factually deficient. First, paragraph 32
                                   7   is a legal conclusion that the court must disregard on a motion to dismiss. Second, this
                                   8   paragraph, again, concerns only the pay information provided to drivers generally, not to
                                   9   plaintiff specifically. Plaintiff must allege facts as they concern him in particular. Third,
                                  10   even if the court were to extrapolate the general conduct alleged at paragraph 32 to
                                  11   plaintiff in particular, he still fails to provide any non-conclusory facts about the scope of
                                  12   the pay information available in the Uber Eats App. Absent such facts, the court lacks
Northern District of California
 United States District Court




                                  13   any basis to infer the inadequacy of such information. Accordingly, the court dismisses
                                  14   the claim for failure to provide an accurate wage statement.
                                  15          4.     Plaintiff Fails to State a Business & Professions Code § 17200 Claim

                                  16          California Business & Professions Code § 17200 generally prohibits business
                                  17   practices that are unlawful, unfair, or deceptive. Cal. Bus. & Prof. Code § 17200. A
                                  18   practice is unlawful if it is forbidden by law. Walker v. Countrywide Home Loans, Inc., 98
                                  19   Cal. App. 4th 1158, 1170 (2002). Thus, § 17200 “creates an independent action when a
                                  20   practice violates some other law.” Id.
                                  21          Plaintiff brings the § 17200 claim pursuant to only the unlawful prong. Compl. ¶¶
                                  22   57-60. Plaintiff points to several sorts of unlawful practices to substantiate this claim.
                                  23
                                       2 To support the premise that a § 226 claim fails if a plaintiff does not allege an actionable
                                  24
                                       violation of an expense reimbursement, minimum wage, or overtime law, defendant cites
                                  25   Harris v. Best Buy Stores, L.P., 2018 WL 984220, at *9 (N.D. Cal. Feb. 20, 2018). The
                                       court does not necessarily agree with defendant’s construction of Harris. In that case,
                                  26   Judge Gilliam dismissed the subject § 226 claim because plaintiffs themselves “labeled”
                                       those claims as derivative and did not argue that § 226’s text did not support plaintiff’s
                                  27   theory of liability (i.e., that the defendant employer was required to separate plaintiff’s
                                       overtime and bonus amounts). Id. Here, plaintiff does not concede that his § 226 claim
                                  28   depends on other Labor Code violations and this claim’s theory of liability does not
                                       appear to be contested.
                                                                                       12
                                           Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 13 of 20




                                   1   Principally, plaintiff alleges that defendant misclassifies its drivers as independent
                                   2   contractors in violation of California Labor Code § 226.8. Id. ¶ 58. Plaintiff also alleges
                                   3   that defendant fails to provide paid sick days to its drivers in violation of § 246. Id. ¶ 33.
                                   4   Lastly, plaintiff relies on defendant’s purported violation of the various other Labor Code
                                   5   sections analyzed above, namely § 2802, § 1194, § 226(a). Id. ¶ 58.
                                   6          The court analyzes each ground in turn below.
                                   7                 a.      California Labor Code § 226.8
                                   8          California Labor Code § 226.8 makes it unlawful for any employer to engage in
                                   9   “willful misclassification of an individual as an independent contractor.” Cal. Lab. Code §
                                  10   226.8(a). Prior to its repeal on September 4, 2020,3 California Labor Code § 2750.3
                                  11   provided the following:
                                  12
Northern District of California




                                                     (a)(1) For purposes of the provisions of this code . . . a person
 United States District Court




                                                     providing labor or services for remuneration shall be
                                  13                 considered an employee rather than an independent contractor
                                                     unless the hiring entity demonstrates that all of the following
                                  14                 conditions are satisfied:
                                  15                 (A) The person is free from the control and direction of the hiring
                                                     entity in connection with the performance of the work, both
                                  16                 under the contract for the performance of the work and in fact.
                                  17                 (B) The person performs work that is outside the usual course
                                                     of the hiring entity's business.
                                  18
                                                     (C) The person is customarily engaged in an independently
                                  19                 established trade, occupation, or business of the same nature
                                                     as that involved in the work performed. Cal. Lab. Code §
                                  20                 2750.3(a)(1) (eff. Jan. 1, 2020 to Sept. 3, 2020).
                                  21          This section codified the California Supreme Court’s 2018 decision in Dynamex
                                  22   Operations West, Inc., which adopted the above standard for determining a worker’s
                                  23   employment status. Courts often refer this standard as the “ABC test.”
                                  24          To substantiate his assertion that defendant violated § 226.8, plaintiff relies on
                                  25   recent developments in state law. Compl. ¶¶ 3, 34-35. Plaintiff explains that, prior to §
                                  26
                                       3Neither plaintiff nor defendant provided any supplemental briefing addressing the effect
                                  27
                                       of § 2750.3’s repeal. Given that, the court will assume, for purposes of this motion, that
                                  28   such repeal does not affect plaintiffs’ claims to the extent they rest on violations that
                                       occurred before September 4, 2020.
                                                                                     13
                                         Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 14 of 20




                                   1   2750.3’s codification, defendant “specifically lobbied” to obtain an exemption from it. Id. ¶
                                   2   35. According to plaintiff, such activity, in addition to defendant’s “expressed concern”
                                   3   about the statute’s impact on its business, serves as “an acknowledgement” that the ABC
                                   4   test requires it to classify its drivers as employees. Id.
                                   5          The court finds that plaintiff fails to allege that defendant’s classification of delivery
                                   6   drivers may serve as a basis for the § 17200 claim. First, defendant has a right to lobby
                                   7   the state legislature. Plaintiff fails to provide any authority to support the theory that such
                                   8   activity may, if unsuccessful, then be used to show that failure to comply with the subject
                                   9   rule thus qualifies as a willful violation. Plaintiff fails to provide any other facts to plausibly
                                  10   show that defendant acted willfully when engaging in the challenged conduct.
                                  11          Second, plaintiff fails to show why he lacks an adequate legal remedy to pursue
                                  12   his § 17200 claim. Under California law, a claim brought under this section sounds in
Northern District of California
 United States District Court




                                  13   equity. Durkee v. Ford Motor Co., 2014 WL 4352184, at *2 (N.D. Cal. Sept. 2, 2014)
                                  14   (“Apart from civil penalties . . . the UCL provides only equitable remedies.”). The Ninth
                                  15   Circuit has reiterated that a party must establish that it lacks an adequate legal remedy
                                  16   when requesting equitable relief in federal court. Sonner v. Premier Nutrition Corp., 971
                                  17   F.3d 834, 844 (9th Cir. 2020) (“Guided by that instruction, we hold that the traditional
                                  18   principles governing equitable remedies in federal courts, including the requisite
                                  19   inadequacy of legal remedies, apply when a party requests restitution under the UCL and
                                  20   CLRA in a diversity action.”).
                                  21          Defendant raised this argument in its opening brief. Dkt. 21 at 24-26. In his
                                  22   opposition, plaintiff proffered three responses. First, plaintiff argues that the remedies
                                  23   available under § 17200 are cumulative. Dkt. 22 at 20. Second, plaintiff contends that
                                  24   defendant failed to argue that damages would provide an adequate legal remedy. Id. at
                                  25   21. Third, plaintiff argues that, absent the § 17200 claim, he “will have no other means to
                                  26   recover damages for [defendant’s] violations of state sick time policy[] or to enjoin
                                  27   [defendant’s] ongoing misclassification of its Uber Eats drivers generally in violation of §
                                  28   2750.3.” Id. at 21.
                                                                                       14
                                           Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 15 of 20




                                   1          Plaintiff’s responses are misplaced. First, as this court recently explained, the
                                   2   cumulative nature of any state law remedy does not alter the longstanding federal
                                   3   common law requirement that a plaintiff lack an adequate legal remedy to obtain
                                   4   equitable relief. IntegrityMessageBoards.com v. Facebook, Inc., 2020 WL 6544411, at *4
                                   5   (N.D. Cal. Nov. 6, 2020) (citing Guar. Tr. Co. v. York, 326 U.S. 99, 105-06 (1945)).
                                   6          Second, contrary to his summary assertion, plaintiff must show that he lacks an
                                   7   adequate legal remedy. The law does not recognize a presumption of inadequacy that
                                   8   defendant must affirmatively refute.
                                   9          Third, as defendant points out, Dkt. 23 at 16, plaintiff could have pursued civil
                                  10   penalties for past violations of § 226.8 through the Private Attorneys General Act
                                  11   (“PAGA”), codified at California Labor Code § 2698, et. seq.. The fact that plaintiff chose
                                  12   not to litigate defendant’s purported violation of § 226.8 as a private attorney general
Northern District of California
 United States District Court




                                  13   does not alter the existence or prior availability of such avenue.
                                  14          That said, the court understands plaintiff’s position that the § 17200 claim also
                                  15   seeks an injunction for future violations of § 226.8, Compl. ¶ 59, and that the availability
                                  16   of civil penalties for past violations does not necessarily redress such harms, Dkt. 22 at
                                  17   21-22. However, to show that he is entitled to injunctive relief, plaintiff must plausibly
                                  18   allege irreparable harm. eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).
                                  19   He fails to proffer any facts in support of such showing. Thus, the court dismisses the §
                                  20   17200 claim to the extent he bases it on violations of Labor Code § 2750.3.4
                                  21                 b.     California Labor Code § 246
                                  22          California Labor Code § 246 generally requires an employer to provide qualifying
                                  23   employees with one hour of paid sick leave for every 30 hours worked. Cal. Lab. Code §
                                  24   246(b)(1). To qualify, an employee must work in California for the same employer for 30
                                  25
                                       4 The court notes that California recently adopted Proposition 22. Once codified, it
                                  26
                                       appears that proposition will, under certain conditions, require that mobile phone
                                  27   application drivers be treated as independent contractors with respect to the company
                                       running the application. https://vig.cdn.sos.ca.gov/2020/general/pdf/topl-prop22.pdf. The
                                  28   the court will withhold any conclusion about the effect of this change in law on plaintiff’s
                                       requests for forward-looking relief until the parties have the opportunity to brief that issue.
                                                                                      15
                                         Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 16 of 20




                                   1   or more days within a year from the commencement of employment. Id. § 246(a)(1).
                                   2          To substantiate his assertion that defendant violated § 246, plaintiff relies on the
                                   3   fact that he began driving for defendant in January 2020. Dkt. 22 at 23. Based on that
                                   4   fact, plaintiff invites the court to “infer” that he “qualified for paid sick leave under
                                   5   California law.” Id.
                                   6          The court declines plaintiff’s invitation. The fact that plaintiff made deliveries for
                                   7   defendant in January 2020 does not establish that he has worked 30 such days since
                                   8   January 2020. Moreover, as defendant points out, Dkt. 21 at 26, plaintiff also fails to
                                   9   allege that he requested to use paid sick leave or that defendant denied such request.
                                  10   Thus, to the extent the § 17200 claim rests on defendant’s purported violation of § 246’s
                                  11   paid leave requirement, it fails for lack of sufficient facts.
                                  12          Separately, plaintiff did not show why he lacks an adequate legal remedy for any
Northern District of California
 United States District Court




                                  13   purported § 246 violation. Again, as defendant points out, Labor Code § 248.5 provides
                                  14   that an employee may report suspected § 246 violations to the Labor Commissioner, who
                                  15   may then bring a civil action against the employer and, if successful, may recover legal or
                                  16   equitable relief on behalf of an aggrieved employee. Cal. Lab. Code § 248.5(e). The fact
                                  17   that plaintiff chose not to pursue a legal remedy pursuant to § 248.5 does not alter the
                                  18   existence or availability of such avenue. Thus, to the extent the § 17200 claim is based
                                  19   on a violation of Labor Code § 246, such claim fails on this independent ground.
                                  20                  c.      California Labor Code § 2802, § 1194, and § 226(a)
                                  21          As detailed in Sections B.1. through B.3., plaintiff failed to state an actionable
                                  22   claim for failure to reimburse business expenses, pay overtime or minimum wage, or
                                  23   provide accurate wage statements. Thus, plaintiff may not rely on defendant’s purported
                                  24   violations of § 2802, § 1194, and § 226(a) as a basis for his § 17200 claim.
                                  25          In short, plaintiff failed to allege an underlying violation of the California Labor
                                  26   Code. Given that plaintiff does not allege any other basis for his § 17200 claim, the court
                                  27   dismisses this claim.
                                  28   ///
                                                                                       16
                                         Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 17 of 20




                                   1          5.     Plaintiff Fails to State a Claim for Declaratory Judgment

                                   2          Title 28 U.S.C. § 2201 generally provides that “[i]n a case of actual controversy
                                   3   within its jurisdiction . . . any court of the United States, upon the filing of an appropriate
                                   4   pleading, may declare the rights and other legal relations of any interested party seeking
                                   5   such declaration, whether or not further relief is or could be sought.” 28 U.S.C. §
                                   6   2201(a). The Ninth Circuit has explained that:
                                   7                 A lawsuit seeking federal declaratory relief must first present an
                                                     actual case or controversy within the meaning of Article III,
                                   8                 section 2 of the United States Constitution. . . . It must also fulfill
                                                     statutory jurisdictional prerequisites. . . . If the suit passes
                                   9                 constitutional and statutory muster, the district court must also
                                                     be satisfied that entertaining the action is appropriate. This
                                  10                 determination is discretionary, for the Declaratory Judgment
                                                     Act is deliberately cast in terms of permissive, rather than
                                  11                 mandatory, authority. . . . The Act gave the federal courts
                                                     competence to make a declaration of rights; it did not impose a
                                  12
Northern District of California




                                                     duty to do so. Gov't Emps. Ins. Co. v. Dizol, 133 F.3d 1220,
 United States District Court




                                                     1222-23 (9th Cir. 1998).
                                  13

                                  14          To determine whether a district court should, as a prudential matter, exercise its
                                  15   authority under § 2201 to issue a declaration of rights, courts in the Ninth Circuit look to
                                  16   various factors, including “whether the use of a declaratory action will result in
                                  17   entanglement between the federal and state court systems.” Id., 133 F.3d at 1225 n.5.
                                  18          Plaintiff seeks an order “declaring that, as a result of its misclassification of its
                                  19   delivery drivers,” defendant “has violated the California Labor Code and Wage Orders”
                                  20   and declaring that defendant “must comply with the Labor Code and Wage Orders.”
                                  21   Compl. ¶ 48. In his opposition, plaintiff characterizes this claim as “attempting to clearly
                                  22   ascertain the litigants’ legal rights (status as employer/employee)” and seeking “forward-
                                  23   looking relief.” Dkt. 22 at 25.
                                  24          This claim fails for several reasons. First, as detailed above, plaintiff failed to state
                                  25   a claim for failure to reimburse business expenses, pay overtime or minimum wage, or
                                  26   provide accurate wage statements. Thus, plaintiff lacks any basis to obtain an order that
                                  27   defendant “has violated” the unspecified “California Labor Code and Wage Orders”
                                  28   alleged at paragraph 48.
                                                                                       17
                                           Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 18 of 20




                                   1          Second, plaintiff fails to explain why his other claims lack an adequate remedy for
                                   2   the purported wage-and-hour violations at issue. Absent that explanation, a declaration
                                   3   under § 2201 is unnecessary. Mangindin v. Wash. Mut. Bank, 637 F. Supp. 2d 700, 707
                                   4   (N.D. Cal. 2009) (“A claim for declaratory relief is unnecessary where an adequate
                                   5   remedy exists under some other cause of action.”).
                                   6          Third, courts often refuse to “exercise jurisdiction where a declaratory judgment
                                   7   claim only seeks to review the legality of past conduct.” Continental Cas. Co. v.
                                   8   Nationwide Mut. Ins. Co., 2014 WL 12607694, at *7 (C.D. Cal. Nov. 3, 2014) (collecting
                                   9   cases). On its face, paragraph 48 seeks an order requesting a declaration with respect
                                  10   to only defendant’s past conduct. Defendant identified this shortcoming in its opening
                                  11   brief, Dkt. 21 at 27, but plaintiff fails to proffer any response.
                                  12          Fourth, as plaintiff notes in his briefing, the California Attorney General filed an
Northern District of California
 United States District Court




                                  13   action against defendant in state court challenging defendant’s employment classification
                                  14   practices. Dkt. 22 at 22-23 n.12 (citing People of the State of California v. Uber Techs.,
                                  15   Inc. & Lyft, Inc., Case No. CGC-20-584402 (S.F. Sup. Ct. Aug. 11, 2020)). It appears
                                  16   that matter remains ongoing. People v. Uber Techs., Inc., 56 Cal. App. 5th 266 (Oct. 22,
                                  17   2020) (affirming trial court’s order preliminarily enjoining defendant from classifying
                                  18   drivers as independent contractors and violating any provisions of the Labor Code).
                                  19   Given that this court should avoid entangling itself with parallel state court proceedings
                                  20   involving similar issues, the court finds that prudential factors would, in any event, favor
                                  21   refraining from issuing a decision on the requested relief. Gov't Emps. Ins., 133 F.3d
                                  22   1220, 1225 (9th Cir. 1998) (“[I]f there are parallel state proceedings involving the same
                                  23   issues and parties pending at the time the federal declaratory action is filed, there is a
                                  24   presumption that the entire suit should be heard in state court.”). Given the above,5 the
                                  25
                                       5 The parties also disagree whether Title 28 U.S.C. § 2201 permits a private litigant to
                                  26
                                       seek declaratory relief based on the violation of a statute that does not confer a private
                                  27   right of action. Compare Dkt. 22 at 26-27 (citing Colopy v. Uber Techs., Inc., 2020 WL
                                       3544982, *3 (N.D. Cal. June. 23, 2020)) with Dkt. 23 at 19-20 (citing Sanders v. Choice
                                  28   Mfg. Co., Inc., 2011 WL 6002639 (N.D. Cal. Nov. 30, 2011)). Given that the above
                                       reasons serve as an independent basis for dismissing the claim for declaratory relief, the
                                                                                    18
                                         Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 19 of 20




                                   1   court dismisses the claim for declaratory judgment.
                                   2          6.     The Court Will Permit Leave to Amend in Part

                                   3          A district court should grant leave to amend “if the complaint can possibly be cured
                                   4   by additional factual allegations.” Somers, 729 F.3d at 960. However, dismissal without
                                   5   leave “is proper if it is clear that the complaint could not be saved by amendment.” Id.
                                   6          Here, defendant fails to show why plaintiff could not remedy the factual
                                   7   deficiencies in his predicate claims for failure to reimburse business expenses, pay
                                   8   overtime or minimum wage, and provide accurate wage statements. Accordingly, the
                                   9   court will permit plaintiff leave to amend those claims and, incidentally, the § 17200 claim
                                  10   that rests on them. In any amended pleading, plaintiff must identify which clause of the
                                  11   definition of “hours worked” in Wage Order 4 (or any other Wage Order he contends is
                                  12   applicable) serves as the basis for his alleged “hours worked.” He must also identify the
Northern District of California
 United States District Court




                                  13   authority that he relies on to support his position that the time spent waiting between
                                  14   deliveries qualifies as compensable.
                                  15          Separately, to the extent plaintiff seeks a declaration of rights based on past
                                  16   violations, the court dismisses the request for declaratory relief with prejudice. The court
                                  17   will permit plaintiff leave to amend that claim only as it pertains to future violations.
                                  18   Failure to remedy all defects in the above claims—including, without limitation, all those
                                  19   identified in this order—will result in their dismissal with prejudice.
                                  20   C.     Motion to Strike Class Allegations

                                  21          As noted above, defendant alternatively requests that the court strike plaintiff’s
                                  22   class allegations. Dkt. 21 at 2. Given that the court dismissed all claims in the complaint,
                                  23   it need not and will not decide defendant’s alternative motion to strike. Accordingly, the
                                  24   court denies defendant’s request to strike as moot.
                                  25          To be sure, defendant may raise this alternative request once more in response to
                                  26   any amended pleading. However, the court disfavors issuing a decision on whether this
                                  27

                                  28
                                       court need not resolve this disagreement.
                                                                                      19
                                         Case 4:20-cv-04062-PJH Document 30 Filed 12/07/20 Page 20 of 20




                                   1   action should proceed on a class-wide basis absent a fully briefed motion for class
                                   2   certification following the opportunity for discovery, and will likely summarily deny such a
                                   3   motion. Other courts agree. Colopy v. Uber Techs. Inc., 2019 WL 6841218, at *10 (N.D.
                                   4   Cal. Dec. 16, 2019) (“Courts disfavor motions to strike class allegations because issues
                                   5   related to class allegations are generally more appropriately resolved on a motion for
                                   6   class certification.”); Varsam v. Lab. Corp. of Am., 120 F. Supp. 3d 1173, 1184 (S.D. Cal.
                                   7   2015) (“While class allegations can be stricken at the pleadings stage if the claim could
                                   8   not possibly proceed on a classwide basis, ‘it is in fact rare to do so in advance of a
                                   9   motion for class certification.’ . . . It is more appropriate for such arguments to be
                                  10   presented at the class certification stage of the litigation.”).
                                  11                                               CONCLUSION
                                  12          For the above reasons, the court GRANTS defendant’s motion to dismiss in its
Northern District of California
 United States District Court




                                  13   entirety. The court allows plaintiff 28 days from the date of this order to file a first
                                  14   amended complaint correcting all deficiencies in those claims dismissed without
                                  15   prejudice. Plaintiff may not otherwise amend his complaint absent leave of court or
                                  16   consent of defendant. Upon the filing of any amended complaint, plaintiff must also file
                                  17   as an attachment a redline clearly demarcating its changes from the existing complaint.
                                  18          IT IS SO ORDERED.

                                  19   Dated: December 7, 2020

                                  20                                                  /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      20
